Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 1 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 2 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 3 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 4 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 5 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 6 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 7 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 8 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 9 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 10 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 11 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 12 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 13 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 14 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 15 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 16 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 17 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 18 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 19 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 20 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 21 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 22 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 23 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 24 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 25 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 26 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 27 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 28 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 29 of 32
Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 30 of 32
           Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 31 of 32




           IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                               Civil Division


 DANA JOHNSON,

        Plaintiff,                                Civil Action No.: 2021 CA 000322 V

 v.

 UBER TECHNOLOGIES, INC., et al.

        Defendants.



                           NOTICE OF REMOVAL FILING
                      TO THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

       Please take notice that, pursuant to 28 U.S.C. §§ 1441 et seq., Defendant Uber

Technologies, Inc. and Rasier, LLC, by and through its undersigned counsel, has filed the Notice

of Removal attached hereto as Exhibit A (without its exhibits) in the United States District Court

for the District of Columbia.

Dated: March 26, 2021                               Respectfully submitted,

                                                    WILSON ELSER MOSKOWITZ
                                                    EDELMAN & DICKER, LLP

                                                    /s/Catherine A. Hanrahan
                                                    Catherine A. Hanrahan, Esq. (#441775)
                                                    Dalton E. Patterson, Esq. (#1612845)
                                                    1500 K Street, NW, Suite 330
                                                    Washington, D.C. 20005
                                                    Telepone: (202) 626-7600
                                                    Facsimile: (202) 628-3606
                                                    Catherine.Hanrahan@wilsonelser.com
                                                    Dalton.Patterson@wilsonelser.com

                                                    Counsel for Defendant Uber Technologies,
                                                    Inc., and Rasier-LLC
          Case 1:21-cv-00821 Document 1-1 Filed 03/26/21 Page 32 of 32




                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on the 26th day of March, 2021, I electronically filed the
foregoing with via CaseFile to:


                            Frank R. Kearney, Esq.
                            Donahoe Kearney, LLP
                            708 Pendleton Street
                            Alexandria, VA 22314
                            fkearney@dkllp.com

                            Attorney for the Plaintiff

                            Daniel L. Robey, Esq.
                            Midkiff, Muncie & Ross, P.C.
                            10461 White Granite Drive, Suite 225
                            Oakton, Virginia 22124

                            Attorney for Defendant Craig Chervert Long



                                                    /s/Catherine A. Hanrahan
                                                    Catherine A. Hanrahan, Esq. (#441775)
